Title: Thomas Boylston Adams to Abigail Adams, 10 August 1793
From: Adams, Thomas Boylston
To: Adams, Abigail


My dear Mother
Philadelphia Augst: 10th: 1793.
I ought to have written you from New-York, of my safe arrival there in little more than three days, after a pleasant Journey, with only one constant companion from Boston, who was a French Gentleman now a Merchant in that place— We found the roads remarkably fine, and the Country at 20 Miles distanc from Boston presenting a more favorable appearance. Our journies were between 70 & 80 miles distance each day, & you will readily suppose I wanted no further rocking to lull me to sleep. I found our friends in N.Y—— all well—& as Col Smith was upon a small Jouney in the Country, I was persuaded to wait his return, as he was anxious to hear what account I could give of his wife, with whom he accuses me of having run away
The people of N York many of them are raving mad with French Politicks, & the sober part are asleep—or if awake dare only yawn & gape. The Sea Duel between Bompard & Courtney engrossed all conversation, and the partizans of each are equally imprudent in their behavior— The Coffee-House, proper only for the resort of Merchants, is converted into a den of thieves & Jacobins, and the Citizen Mechanicks have deserted their Shops & occupations for the less arduous task of settling the affairs of the Nation. In Philadelphia things have been carried to greater lengths in some respects. The Household of the Citizen Minister have been convicted of conduct, which in any other Country would deserve no other name than Treason, & would probably meet a punishment adequate to that crime. Handbills have been distributed representing the President and Judge Willson with their heads under the Guillotine, and proclaiming their death to the Citizens of Philadelphia on account of the acquittal of Henfield lately tried for entering into the service of France. If such things do not destroy our Government it will be because we have none to fall a sacrifice. Like the City of Paris however in the heighth of their Massacres, we are said to be in perfect tranquility; and because the consequences are not immediate, nobody appears alarmed.
The Sup Court of the U, S. having no business ready for trial sat but two days—the State of Massachusetts did not appear & the same process will be observed against her as against the State of Georgia—

Our friends in Philada are well, those who remain in the City, which is but a small proportion. The sudden death of Mrs Lear will no doubt distress you—she fell a victim to neglect of her person when in a bad habit, not as at first represented from eating too freely of unripe fruit. Mr Lear is inconsolable under his loss, & has suffered himself to be seen by none but the Family since the funeral.
Presenting love &ca / I remain / your son
Thos B Adams.
